Dismissed and Memorandum Opinion filed March 1, 2007







Dismissed
and Memorandum Opinion filed March 1, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00655-CV
____________
 
LUCILLE GUBAS, Appellant
 
V.
 
CITY OF HOUSTON, Appellee
 

 
On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 847901
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from the trial court=s order granting the City=s plea to the jurisdiction and motion
to dismiss signed June 28, 2006.  On February 21, 2007, the parties filed a
joint motion to dismiss the appeal in order to effectuate a compromise and
settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed March
1, 2007.
Panel consists of Chief Justice Hedges and Justices Fowler and Edelman.